Citation Nr: 0733047	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from July 1954 to 
May 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The evidence of record demonstrates that residuals of cold 
injury of the lower extremities are not related to active 
service.


CONCLUSION OF LAW

Residuals of cold injury of the lower extremities were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for residuals of cold injury of the lower 
extremities, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
a post-remand re-adjudication of the veteran's claim, a March 
2007 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to the claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although VA is 
required to provide a medical examination when such an 
examination is necessary to make a decision on a claim, none 
is required in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159.  Such development is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Here, as is discussed further below, the evidence of record 
does not establish an inservice incurrence of frostbite or 
lower extremity disability or indicate a nexus to active 
service.  There is no indication in the record that any other 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service entrance examination noted normal feet 
and lower extremities.  In an August 1954 service medical 
record, the veteran reported left ankle pain.  In March 1955, 
he reported a sore ankle.  In August and September 1955, he 
reported aching feet.  In October 1955, the veteran reported 
that his feet ached.  He received new arch supports.  The 
veteran stated that the arch supports did not help.  

In a January 1992 private medical record, there was no edema 
of the extremities and good pulses of the feet.  In a 
December 1994 private record, peripheral pulses, sensory and 
motor examinations, and deep tendon reflexes were all within 
normal limits.  

In the veteran's January 1995 Social Security Administration 
application, he did not report any lower extremity disability

A March 1997 private medical record noted a history of 
coronary artery disease, myocardial infarction, and diabetes.  
A July 1997 private record noted the veteran underwent a 
cardiac catheterization with angioplasty of the left 
circumflex coronary system.  September 1997, December 1997, 
June 1998, and December 1998 private records noted a history 
of coronary artery disease, diabetes mellitus, myocardial 
infarction, and angioplasty of the left circumflex coronary 
artery.  Extremities revealed no peripheral edema.  July 
1999, December 1999, and June 2000 private records noted no 
peripheral edema, cyanosis, or clubbing of the extremities.  
October 2000 private records indicated that the veteran had 
undergone three separate revascularization surgeries in 
August and September 2000 which did not provide any 
significant improvement or relief to his ischemic resting 
pain of the left lower extremity.  In October 2000, the 
veteran underwent left below the knee amputation surgery due 
to peripheral vascular disease.  The final diagnoses included 
atherosclerosis obliterans of the left lower extremity, left 
below the knee amputation surgery, Type I diabetes mellitus, 
hypertension, history of myocardial infarction, and 
percutanious transluminal coronary angioplasty.  A November 
2000 private medical record indicated a history of coronary 
artery disease and peripheral vascular disease.  Extremities 
revealed no peripheral edema, clubbing, or cyanosis.  

In a December 2000 letter, the veteran stated that during the 
Korean War, his feet and legs were severely frostbitten.  He 
stated that he felt like he was marching on sticks and that 
his fellow soldiers were falling around him due to the 
freezing temperatures.  He stated that post service 
discharge, he was treated in 1956 at a VA hospital and in 
1958 by a private physician.  He stated that he was treated 
for his legs and feet because in cold weather his feet, legs, 
and hand would "draw up."  He stated that he was treated 
throughout the 1960's, 1970's, and 1980's for this same 
condition.  He stated that for the last forty years he had 
been searching for answers to his agonizing pain.  

In a January 2001 private cardiology consultation, a history 
of known coronary artery disease, diabetes mellitus, and 
peripheral vascular disease was noted.  Upon examination, 
extremities revealed no peripheral edema, cyanosis, or 
clubbing.  In a May 2001 private record, the veteran reported 
that his legs were nearly frozen off during service.  He 
asked the physician if that could be related to his current 
peripheral vascular disease.  The physician stated that he 
was "not sure."  In a June 2001 private record, there was a 
history of coronary artery disease, peripheral vascular 
disease, and diabetes mellitus.  Extremities revealed no 
peripheral edema.  In a September 2001 private record, the 
impression was severely decreased perfusion of the right 
lower extremity.  In an October 2001 private record, the 
veteran was seen for preoperative clearance for vascular 
surgery.  There was a history of known coronary artery 
disease, septal myocardial infarction, mild left ventricular 
dysfunction, and stable symptoms of angina pectoris.  Upon 
examination, the extremities revealed no peripheral edema, 
cyanosis, or clubbing.  

In an April 2002 private medical record, the veteran was seen 
for preoperative clearance for peripheral vascular surgery.  
In a May 2002 private record, the veteran was seen for post 
hospital check for an obstructive uropathy developed after 
right femoral popliteal bypass surgery.  An August 2002 
private record noted a history of extensive coronary artery 
disease and peripheral vascular disease.  An October 2002 
private medical record indicated the veteran was seen for 
diabetes and diabetic leg ulcer.  The veteran was status-post 
right leg below the knee amputation.  The assessments 
included diabetes and peripheral vascular disease.

In a November 2002 lay statement, the veteran stated that in 
January 1955, during service, he received severe frostbite of 
both legs.  He stated that his legs were eventually allowed 
to thaw but that he did not receive medical treatment.  He 
stated that once they were thawed, he felt better.  He stated 
that upon discharge he was still experiencing problems with 
both legs.  He reiterated that he was seen in 1958 at a VA 
hospital.  In another November 2002 lay statement, the 
veteran stated that in 1958 a private physician treated his 
legs when it because difficult for him to walk due to 
cramping or severe pain.  The veteran asserted that the 
doctor's explanation was low calcium in the legs.  

A December 2002 private medical record diagnosed diabetes 
mellitus and diabetic peripheral vascular disease.  January 
and March 2003 private records indicated the veteran was seen 
for follow-up of diabetes and diabetic peripheral vascular 
disease.  

In a March 2003 lay statement, the veteran asserted that in 
1958 his doctors told him that the problem with his legs was 
low calcium.  In a May 2004 lay statement, another veteran 
who served in the Army during Korea stated that he some 
frostbite to his hands and feet but did not have any further 
problems.  The veteran noted that his frostbite was not 
serious, but that other soldiers did have serious frostbite.  
In his May 2004 substantive appeal, the veteran stated that 
he told an officer about his frozen feet but the officer told 
him to keep moving.  He stated that his feet and legs were 
like frozen sticks.  He stated that every time he walked a 
lot, his feet would hurt or burn and he could not stand to 
get cold.  

In a June 2004 lay statement, the veteran stated that during 
Korea, he had severe frostbite of the feet and legs.  He 
stated that since discharge, he had been plagued with extreme 
pain in his feet and legs and frequently had to miss work due 
to pain and an inability to walk.  Sometimes his legs, hands, 
and feet would shrivel up which only exacerbated the pain.  
He stated that medical science had proven that frostbite 
produces long term damage to one's body tissue and 
circulatory system.  He stated that he was living proof due 
to the poor circulation and pain he experienced for years 
after discharge and that his extremities grew darker and more 
damaged every year.  He also noted that books documented that 
equipment and uniforms assigned to the soldiers in Korea were 
inadequate to withstand the cold and the climate.  

The Board finds that the evidence of record does not support 
a finding of service connection for residuals of cold 
injuries of the lower extremities.  The evidence of record 
shows diagnoses of lower extremity peripheral vascular 
disease.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
Although the veteran reported inservice frostbite, the 
service medical records were negative for reports of 
frostbite or frostbite residuals.  Hickson, 12 Vet. App. at 
253.  

Importantly, the other evidence of record does not 
demonstrate a relationship between any current lower 
extremity disability and active service.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  The private medical 
records indicate that the veteran's peripheral vascular 
disease is due to diabetes mellitus, not residuals of 
frostbite.  Additionally, the first evidence of a lower 
extremity disorder was in 2000, over 40 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Moreover, although the 
veteran asserts that his lower extremity disabilities are due 
to his inservice frostbite, his statements are not competent 
evidence to establish a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  The other lay statement of 
record also does not provide a medical link between active 
service and the veteran's current lower extremity 
disabilities.  Espiritu, 2 Vet. App. at 495.  Accordingly, 
service connection for residuals of cold injury of the lower 
extremities is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of cold injuries of the 
lower extremities is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


